[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 588 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 590 
Upon the question whether the delivery of the corn to A. Baxter Co. was obtained by fraud, or with the design not to pay for it, the testimony was conflicting, and the finding of the referee is conclusive on this appeal.
The remaining questions are, first, whether the uncontroverted testimony, or the specific facts found, so clearly establish a conditional delivery, that the referee's conclusion that, by the delivery of the ship's receipts for the corn, the plaintiffs waived the condition in the terms of sale, and the title to the corn passed absolutely to Baxter  Co., was erroneous; and secondly, whether the finding that the defendants, Brown Brothers Co., purchased the bill of exchange for which the corn was security, in good faith, for full value and in reliance upon the arrangement with the Bank of Liverpool and upon the security of the bills of lading of the corn, was so totally unsupported by evidence as to constitute legal error.
A determination of either of these questions adversely to the appellants leads to an affirmance of the judgment, for, even if the delivery was conditional, so that the title did not pass as between the plaintiffs and Baxter  Co., they could, nevertheless, give a good title to a bona fide purchaser or pledgee. (Smith v. Lynes, 5 N.Y. 41; Comer v. Cunningham,
77 id. 391, 396.) And it is equally plain that if the delivery was absolute and the title passed to Baxter  Co., the plaintiffs *Page 592 
parted with all right to reclaim the goods or their proceeds, and could only look to Baxter  Co. for the price.
The facts found in respect to the sale and delivery are, that the plaintiffs and Baxter  Co., prior to August, 1875, had had numerous dealings with each other, the plaintiffs selling to Baxter  Co. corn and other produce, and that their course of business was, when corn or produce was so sold for export, it was placed by the plaintiffs on board the vessels designated by Baxter  Co., and ship's receipts and measurer's certificates were taken therefor by the vendors. The delivery of these documents to the vendees with the ship's receipts indorsed, constituted a delivery of the goods. When payment therefor was to be made in cash, such payment was to be made on the Wednesday or Saturday succeeding such delivery, and delivery before nine o'clock, A.M., of any Wednesday or Saturday, entitled the vendors to payment on the day of delivery.
Upon the bill-heads used by the plaintiffs was printed the following notice:
"NOTICE. — Terms of sale. — Cash on delivery, and merchandise billed is not to be deemed and taken as delivered, nor title passed until paid for, without regard to possession."
On the 22d of July, 1875, the plaintiffs, through a broker, sold to Baxter  Co. twenty thousand bushels of corn to be delivered, seller's option, during the month of August then next, in ordinary boat-loads, to buyer's vessel, or order, in the port of New York. A sale note was delivered to Baxter  Co., embodying this contract, and on it was stated "Payment cash." On Monday, August 2d, the plaintiffs notified Baxter  Co. that they were ready to deliver one boat-load of the corn, and on the next day another boat-load, and on the 5th day of August Baxter  Co. designated two vessels on board of which the corn should be laden. The corn was delivered accordingly on board the designated vessels and measurer's certificates and ship's receipts taken therefor by the plaintiffs on the 6th of August. These receipts entitled the holder or indorsee to receive bills of lading for the corn, made out according to his instructions. *Page 593 
On Friday afternoon, August 6, a clerk of Baxter  Co. called upon the plaintiffs for the ship's receipts, which Mr. Parker, one of the plaintiffs, declined to deliver without a positive assurance of prompt payment, assigning as a reason delay in some previous transaction, and during the same afternoon Mr. Parker called at the office of Baxter  Co., with said ship's receipts indorsed in blank, and mentioned to the defendant Baxter the delay of payment on a prior occasion, and stated that he wished to be sure that Baxter  Co. would pay for the corn early the next morning. Baxter replied that such payment would be made, and the plaintiff Parker thereupon delivered to him the ship's receipts, indorsed, and left them with him.
Nothing appears to have been said at the time attaching any condition to this delivery, but Parker testifies that, together with the ship's receipts, he delivered to Baxter bills for the price of the corn, which contained the printed headings before referred to. But it does not appear that any reference or allusion was made to these bills or headings, or that any examination of them was made.
The general rules for determining whether a delivery is absolute or conditional, are clearly and concisely summarized inSmith v. Lynes (5 N.Y. 41), and Osborn v. Gantz
(60 id. 540), and are in substance that where goods sold, to be paid for in cash or notes on delivery, are delivered to the purchaser without the cash or notes being given or demanded at the time, the presumption is that the condition is waived, and that a complete title vests in the purchaser, but that this presumption may be rebutted by proof of such declarations or acts of the parties, connected with the circumstances of the case, as show an intention that the delivery should not be considered complete until performance of the condition, and that the question with what intention the delivery is made, where any doubt arises, is one of fact. An express declaration of an intention to insist upon the performance of the condition is not necessary, but such intention may be inferred from the acts of the parties and the circumstances of the case.
The delivery of the shipping receipts by Parker to Baxter *Page 594 
on the 6th of August, on his promise to pay on the next day, was presumptive evidence of an absolute delivery of the goods, and a giving of credit for the price, and if standing alone, would have required the referee to find a complete delivery. The delivery, however, at the same time, of the bills containing the printed heading before referred to, was a circumstance tending to rebut that presumption, and would have justified the referee in finding that the intention was to make the delivery conditional. The serious question before us is, whether that circumstance is so controlling that it required the referee to find that the delivery was conditional, and renders his finding to the contrary erroneous as matter of law. If attention had been called to the heading of the bills, and it had been stated that the delivery was made in accordance with its terms, there would have been no room for doubt as to the intention of the parties, and the referee would have been bound to observe the legal rule that such intention must govern, and to find accordingly. But, although, in the absence of such evidence, he might properly have found as a fact that the delivery was intended to be subject to the terms of the printed heading, it is a very different question whether he was bound so to find. Nothing appears in the case showing that at the time of the transaction any doubt existed in the minds of the plaintiffs as to the responsibility of Baxter  Co. It can safely be assumed that the plaintiffs were aware that Baxter  Co. desired the shipping receipts for the purpose of obtaining bills of lading from the vessels on which the corn had been laden by their directions, for shipment abroad, and that in the usual course of business, as shown by the evidence, they would negotiate their drafts drawn against such shipments. The bills, it is said, were pinned to the measurer's returns and ship's receipts, and were the ordinary forms of bills used by the plaintiffs in their business; but they do not seem to have been regarded by the parties as an element in the transaction, nor does it appear that they were even looked at. The contract for the purchase was in writing and contained no such provision as is in the printed heads to the bills; all it said was, "payment cash." The important object *Page 595 
of Mr. Parker's call appears to have been to receive the personal assurance of Mr. Baxter that the price of the corn would be paid the next day, and on receiving this assurance he left the documents and went away, apparently satisfied. Under these circumstances we do not feel at liberty to say that the intention of the parties was so conclusively proved that the referee could not pass upon it as a question of fact, and that there is no evidence in the case which can sustain his conclusion that the delivery was absolute.
It is urged on the part of the appellant that the finding of the referee that the condition was waived and that the delivery was absolute, is not contained in his findings of fact, but is among his conclusions of law, and from this it is argued that he must be deemed to have decided that the delivery of the ship's receipts waived all conditions, without regard to the intention or understanding of the parties. This we do not consider the proper view. We cannot assume that the referee ignored or intended to disregard the legal principles governing such cases, and with which his opinion shows that he was fully conversant. On the contrary we must, in accordance with settled rules, assume that he found the facts necessary to support his conclusion, provided the evidence in the case was such that he might have found them; and our review of the evidence has been for the purpose of showing that, although it would have sustained a finding of a conditional delivery, yet it was capable of a construction which would support a finding of an intention to make a complete delivery on the 6th of August, in reliance upon the promise of the vendee to pay upon the 7th.
This view is sufficient to dispose of the case without deciding the question whether Brown Brothers  Co. stand in the position of bona fide pledgees of the corn. The principal points made by the appellants on that branch of the case are that Brown Brothers Co. did not buy the bill of exchange drawn by Baxter  Co. upon the Bank of Liverpool, for which the bill of lading of the corn was pledged as security, upon the faith of that bill of lading, or of the ship's receipts *Page 596 
which had been delivered by the plaintiffs to Baxter  Co., none of those documents having been exhibited to Brown Brothers  Co., and they not having even been informed what particular merchandise was pledged to the bank for the bill. But the case shows that the form of the bill, in connection with the established course of dealing between Baxter  Company and Brown Brothers  Company, plainly indicated that the bill was drawn against a shipment of merchandise, and constituted a representation to that effect, and the referee finds that Brown Brothers  Company purchased the bill in reliance upon such shipment. If no shipment had been, in fact, made, and the property, or the legal evidences of title thereto, had not, at the time of the purchase of the bill by Brown Brothers  Company, been obtained from the plaintiff, the case would have been withinBarnard v. Campbell (55 N.Y. 456, and 58 id. 73), and a subsequent conditional delivery of the property to Baxter 
Company would not have availed the holders of the bill. As is said in Barnard v. Campbell (55 N.Y. 464), the purchasers of the bill would, under the circumstances, have parted with the consideration upon the assertion of a right by Baxter  Co., for which the plaintiffs were in no way responsible. But the distinction between that case and the present is, that here, at the time Baxter  Co. represented that they had shipped the property, they had in fact shipped it, and the plaintiffs had clothed them with the indicia of title, and although they did not actually exhibit these indicia to Brown Brothers  Co., yet they represented to them in substance that they had the property and had shipped it, and the plaintiffs had enabled them to make that representation truly. It cannot, therefore, be said that Brown Brothers  Co. trusted to an assertion of title for which the plaintiffs were in no way responsible. If the property had not been delivered to Baxter  Co., they could not, without making a false representation, have sold exchange against it, and it cannot be assumed that they would have done so. There is strong ground for sustaining the claim of Brown Brothers  Co., as bonafide pledgees, but the disposition made *Page 597 
of the first branch of the case renders it unnecessary to pass finally upon this question.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.